                                           Case 5:19-cv-07170-BLF Document 13 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEVIN JEROME EASTER,                                 Case No. 19-07170 BLF (PR)
                                  11
                                                            Petitioner,                       JUDGMENT
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     WARDEN ROBERT NEUSCHNID,
                                  15                       Respondent.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: __May 6, 2020________                           ________________________
                                                                                              BETH LABSON FREEMAN
                                  23
                                                                                              United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28   Judgment
                                       P:\PRO-SE\BLF\HC.19\07170Easter_LR3-11-Judgment.docx
